IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,862-03


                       EX PARTE LAWRENCE GADERSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1097500-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to two years’ imprisonment. Applicant was also convicted, in trial court cause

nos. 1081492-A and 1081493-A, of two more offenses of aggravated assault. Applicant has filed

habeas applications in this Court concerning these two convictions (Writ Nos. WR-89,862-01 and

WR-89,862-02). This remand order does not pertain to those convictions.

        Applicant argues that this aggravated assault conviction, which concerned a different victim

that the other two aggravated assault convictions, is void because the juvenile court did not conduct
                                                                                                      2

a mandatory hearing for waiver of its exclusive jurisdiction. The trial court entered an order

designating issues to resolve whether the “conviction is void because the [trial court] lacked

jurisdiction because the [juvenile court] failed to conduct a mandatory certification hearing and enter

an order waiving jurisdiction.” The habeas record, however, has no findings resolving the issue. This

application is remanded to the trial court to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: June 5, 2019
Do not publish